               Case 20-10217-PGH         Doc 16    Filed 02/05/20    Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:                                              Case No: 20-10217
         Emma Alvarado                              Chapter 13

               Debtors              /

     MOTION TO ALLOW POWER OF ATTORNEY TO APPEAR ON BEHALF OF
                      DEBTOR EMMA ALVARADO

      The Debtor, Emma Alvarado, by and through undersigned counsel, files this
Motion to Allow Power of Attorney to Appear on Behalf of Debtor Emma Alvarado and in
support hereof states as follows:

         1. Debtor filed this Chapter 13 Case on January 8, 2020.

         2. The Debtor is 89 years old and travelling is very difficult for her.

         3. The Debtor’s daughter, Patricia Silverstein, holds a Power of Attorney and will
            be able to testify on behalf of the Debtor at the Meeting of Creditors.

         4. A copy of the Power of Attorney is attached to this Motion.

      WHEREFORE, Debtor respectfully requests that this Court enter an Order
Granting Debtor’s Motion to Allow Power of Attorney to Appear on Behalf of Debtor
Emma Alvarado.
        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and that I am in compliance with the additional
qualifications to practice set forth in Local Rule 2090-1(A).

                                                    Respectfully Submitted,
                                                    February 5, 2020

                                                    /s/ Emil Fleysher
                                                    ______________________________
                                                    Emil Fleysher, FBN 81966
                                                    The Law Office of Emil Fleysher, P.A.
                                                    715 East Hillsboro Blvd., Suite 100
                                                    Deerfield Beach, FL 33441
                                                    Tel.: 954-484-9987
                                                    Fax: 954-949-9171
                                                    emil@fleysherlaw.com
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 2 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 3 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 4 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 5 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 6 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 7 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 8 of 9
Case 20-10217-PGH   Doc 16   Filed 02/05/20   Page 9 of 9
